Opinion by
Judge Hardin:
The appellee, Benge, was. certainly not bound to incriminate himself when testifying before the county judge; but wholly failing to avail himself of that immunity at the time, we think it was competent for the commonwealth afterwards, in this case, to prove any statements he may have made before the judge conducting the examination to sustain the charge in the indictment; and the court erred in rejecting such evidence.
But we regard the trial and judgment as such as to exempt the defendant from further jeopardy for the same offense, and the judgment cannot therefore be reversed. Civil Code, Sec. 333.